DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 9, line 26, “rotor 12” should be “rotor 14”; reference number 12 is used elsewhere to refer to stator 12
Appropriate correction is required.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
In claim 5, “and a rotary drive element” should be “and/or a rotary drive element” for compatibility with the invocation of “at least of a…”
In claim 9, “LiDar” should be “LiDAR” for consistency with independent claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the respective surface" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, “the respective surface” will be interpreted as a surface opposite of the at least one transmission element situated on the surface of the stator or the rotor. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardhan et al. (US 2018/0109061 A1), hereinafter Pardhan.

Regarding claim 1, Pardhan teaches a rotating plate unit for a LiDAR device, the rotating plate unit comprising:
a disk-shaped stator;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included below, demonstrates that the stator 700 is disk-shaped.

    PNG
    media_image1.png
    748
    474
    media_image1.png
    Greyscale


a disk-shaped rotor,
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
wherein disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included below, provides a cross-sectional view depicting a distance between the stator and rotor.

    PNG
    media_image2.png
    370
    489
    media_image2.png
    Greyscale

and a contactless transmission system between the stator and rotor, the transmission system including a plurality of pairs of mutually corresponding transmission elements,
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 9A, included above, best demonstrates the contactless nature of the transmission system.
wherein: with respect to each of the pairs: a first one of the transmission elements of the respective pair is situated on a surface of the stator facing the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7B, included below, and FIG. 9A above demonstrate that the transmission elements of the stator are facing the transmission elements of the rotor.

    PNG
    media_image3.png
    495
    641
    media_image3.png
    Greyscale

a second one of the transmission elements of the respective pair is situated on a surface of the rotor facing the stator; 
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIGs. 7B and 9A, included demonstrate that the transmission elements of the rotor are facing the transmission elements of the stator.
and first and second transmission elements of the respective pair are at least regionally situated across and at a distance from each other during a rotation of the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."

Regarding claim 2, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
the transmission system is configured to perform a transmission in a same frequency range for all of the pairs.
Pardhan teaches ([0066]): "Moreover, the rotating platform 114 could rotate at various rates so as to cause LIDAR device 100 to scan the environment at various refresh rates. For example, the LIDAR device 100 may be configured to have a refresh rate of 15 Hz (e.g., fifteen complete rotations of the LIDAR device 100 per second)." Pardhan further teaches  ([0138]): "Thus, in implementations where rotor RPM is a manipulable variable, an optimum RPM may be selected that weighs the added cooling benefit of increased rotation speed against the increased power expenditure to maintain the rotation speed based on the particular application of the thermal rotary link." Thus, the transmission system is capable of performing transmission in the same frequency range (e.g., 15 Hz).

Regarding claim 3, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
for at least two adjacent ones of the pairs, a spatially and/or materially structured screening region is situated between the pairs along the radius of the rotating plate unit.
Pardhan teaches ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." FIGs. 7B and 9A, included above, demonstrate that such an airgap would be present between each of the pairs.

Regarding claim 4, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
 the stator and/or the rotor is made from a metallic material, a metallically coated plastic, and/or a plastic having metallic inserts.
Pardhan teaches ([0113]): "Rotor 400 and fins 500-509 may comprise a metallic material with a high thermal conductivity such as aluminum or copper."

Regarding claim 5, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
at least one of a shaft, a ball bearing, and a rotatory drive element is situated along the central axis.
Pardhan teaches ([0069]): "In accordance with the present disclosure, the LIDAR device 100 may also include a rotary joint 120 that directly or indirectly couples the stationary platform 118 to the rotating platform 114. Specifically, the rotary joint 120 may take on any shape, form and material that provides for the rotation of the rotating platform 114 about an axis relative to the stationary platform 118. For instance, the rotary joint 120 may take the form of a shaft or the like that rotates based on actuation from an actuator 116..."

Regarding claim 6, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
the rotating plate unit has a circumferential sealing lip or a sealing structure in a region of an outer edge of the rotating plate unit.
Pardhan teaches ([0037]): "In further embodiments, the rotor and stator may be enclosed in a sealed chamber filled with a thermally conductive fluid." One of ordinary skill in the art would recognize that such a sealed chamber amounts to a sealing structure in the region of the outer edges of the rotor and stator surfaces.

Regarding claim 7, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
at least one transmission element is situated on a flexible PCB.
Pardhan teaches ([0060]): "Furthermore, as noted, the first receiver may have a photodetector array, which may include two or more detectors… For example, the detectors can be disposed on one or more substrates (e.g., printed circuit boards (PCBs), flexible PCBs, etc.) and arranged to detect incoming light that is traveling along the optical path from the optical lenses." Pardhan further teaches ([0068]): "Heat generated by electronic, optical, and mechanical components of LIDAR device 100 may be transferred away from LIDAR device 100 by way of the thermal rotary link. In particular, the thermal rotary link may transfer heat from the rotating platform 114 to stationary platform 118." Pardhan even further teaches  ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." Thus, the LIDAR includes a photodetector array including a detector disposed on a flexible PCB. The transmission elements (i.e., the fins of the rotor and fins of the stator) then transfer heat away from the flexible PCB (which the Examiner has interpreted as an "electronic, optical" component of the LIDAR device 100).

Regarding claim 8, Pardhan teaches the aforementioned limitations of claim 1. Pardhan further teaches:
an airgap is located between (a) at least one transmission element situated on the surface of the stator or the rotor and (b) the respective surface.
Pardhan teaches ([0002]): "When the fins of the rotor and fins of the stator are interposed with one another, heat may be transferred from the fins of the rotor to fins of the stator by way of an airgap separating adjacent fins." FIGs. 7B and 9A, included above, demonstrate that such an airgap would be present between each of the pairs.

Regarding claim 9, Pardhan teaches a LiDAR device comprising a rotating plate unit, wherein:
the rotating plate unit includes: a disk-shaped stator; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included above, demonstrates that the stator 700 is disk-shaped.
 a disk-shaped rotor,
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
wherein disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included above, provides a cross-sectional view depicting a distance between the stator and rotor.
and a contactless transmission system between the stator and rotor, the transmission system including a plurality of pairs of mutually corresponding transmission elements;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 9A, included above, best demonstrates the contactless nature of the transmission system.
with respect to each of the pairs: a first one of the transmission elements of the respective pair is situated on a surface of the stator facing the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIGs. 7B and 9A, included above, demonstrate that the transmission elements of the stator are facing the transmission elements of the rotor.
a second one of the transmission elements of the respective pair is situated on a surface of the rotor facing the stator;
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIGs. 7B and 9A, included demonstrate that the transmission elements of the rotor are facing the transmission elements of the stator.
and first and second transmission elements of the respective pair are at least regionally situated across and at a distance from each other during a rotation of the rotor; 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."

Regarding claim 10, Pardhan teaches a method for producing a rotating plate unit, the method comprising:
providing a disk-shaped stator 
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance." FIG. 7A, included above, demonstrates that the stator 700 is disk-shaped.
and a disk-shaped rotor; 
Pardhan teaches ([0006]): "The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance." FIG. 7A, included above, demonstrates that the rotor 702 is disk-shaped.
applying first transmission elements of the pairs of transmission elements to a fitting form in order to specify a distance between the first transmission elements and to precisely fix the first transmission elements in place relative to the stator with an application of the stator to the fitting form; 
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Here, Pardhan suggests that the fins of the stator may use the same fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, and/or bolting) as are used on the fins of the rotor. Pardhan even further teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
applying second transmission elements to the fitting form in order to specify a distance between the second transmission elements and to precisely fix the second transmission elements in place relative to the rotor with an application of the rotor to the fitting form;
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
and combining the stator and rotor to form the rotating plate unit following the fixation of the transmission elements to the stator and rotor, respectively;
Pardhan teaches  ([0118]): "When rotor 400 and stator 402 are rotatably connected to one another, the plurality of fins 500-509 of the rotor 400 may interpose with the plurality of fins 512-521 of the stator 402, as shown in FIG. 4. Specifically, the fins arranged in adjacent circles on rotor 400 may be radially separated from one another to allow corresponding fins of stator 402 to interpose therebetween... Likewise, the radial gap between fins 501 and 502 of the rotor 400 may be sufficient to permit corresponding fin 513 of stator 402 to interpose therebetween. On the stator side, the radial gap between fins 512 and 513, for example, may be sufficient to permit corresponding fin 510 of rotor 400 to interpose therebetween."
wherein, in the formed rotating plate unit: disk-shaped surfaces of the stator and rotor are parallel to and at a distance from each other along a central axis;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means." FIG. 7A, included above, demonstrates that the stator and rotor are engaged at a distance from one another about a central axis. FIG. 9A, included above, provides a cross-sectional view depicting a distance between the stator and rotor.
the first and second transmission elements are arranged in a plurality of pairs that each includes one of the first transmission elements on the stator and one of the second transmission elements on the rotor at least regionally situated across and at a distance from the first transmission element of the respective pair during a rotation of the rotor;
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."
and the pairs are situated in spatial separation from one another along a radius of the rotating plate unit.
Pardhan teaches ([0006]): "In a yet further embodiment, a system is provided that includes a stator means having a first side and a first plurality of fin means integral with the first side of the stator means and protruding perpendicularly therefrom. The first plurality of fin means may be arranged in first concentric circles separated radially by a first distance. The system may also include a rotor means having a first side. The rotor means may be rotatably coupled to the stator means. The system may additionally include a second plurality of fin means integral with the first side of the rotor means and protruding perpendicularly therefrom. The second plurality of fin means may be arranged in second concentric circles separated radially by the first distance. Each fin means of the second plurality of fin means may interpose between adjacent fin means of the first plurality of fin means to transfer heat between the rotor means and the stator means."

Regarding claim 11, Pardhan teaches the aforementioned limitations of claim 10. Pardhan further teaches:
the fitting form is a single fitting form used for both the first and second transmission element.
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Thus, Pardhan anticipates using the same fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for both the first and second transmission elements.

Regarding claim 12, Pardhan teaches the aforementioned limitations of claim 10. Pardhan further teaches:
the fitting form includes a first fitting form used for the first transmission elements 
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Pardhan further teaches ([0116]): "The stator 402 and the plurality of fins 512-521 may be manufactured as one pieces or as multiple pieces that are fixedly joined together, as described above." Thus, Pardhan anticipates using a first fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for the first transmission element.
and a second fitting form used for the second transmission elements.
Pardhan teaches ([0113]): "In alternative embodiments, the plate and the plurality of fins 500-509 may be manufactured as separate pieces that may be welded, swaged, press-fitted, screwed, glued, stamped, and/or bolted together." Thus, Pardhan anticipates using a second fitting form (e.g., welding, swaging, press-fitting, screwing, gluing, stamping, or bolting) for the second transmission element. The Examiner notes in particular that Pardhan anticipates the use of different kinds of fitting forms (i.e., “and/or”). Thus, the second fitting form could be a different kind than that used for the first transmission element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kingman et al. (US 2009/0212649 A1) teaches the use of different kinds of fitting forms for first and second transmission elements of a rotor and stator (see at least [0021]). Pacala (US 2018/0329066 A1) teaches a 360 degree panoramic LIDAR system including the use of permanent magnets and solenoid coils as transmission elements of a rotor/stator LIDAR system (see at least [0040] and [0127]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662